Citation Nr: 1032970	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  04-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of lung cancer. 

[The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, esophageal reflux disease, and diabetes 
with erectile dysfunction are the subject of a separate Board 
decision.]


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to November 
1976.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for the residuals of lung 
cancer, and assigned a 100 percent rating, effective from January 
24, 2003, under Diagnostic Code (DC) 6819, which was reduced to a 
10 percent rating, effective from October 1, 2003, under DC 6604. 

During the course of his appeal, the Veteran was afforded an RO 
hearing before a Decision Review Officer in August 2005.  The 
Veteran was also afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2006. Transcripts of 
both hearings have been associated with the claims file. 

In April 2009, the Board denied the claim for an increased 
rating.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2009 Order, 
the Court granted a Joint Motion for Remand vacating the Board 
decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The joint motion notes that it is unclear whether pulmonary 
function tests were conducted in conjunction with the October 
2008 VA examination because the examiner noted December 2007 
private pulmonary function tests.  The joint motion also notes 
that it is unclear how much of the Veteran's disability is 
related to the service-connected lung cancer and how much is 
related to non-service-connected disabilities.  Moreover, the 
appellant's counsel has submitted medical evidence showing a 
recurrence of lung cancer.  Therefore, a current examination is 
necessary.

The Appeals Management Center (AMC) did not request any treatment 
records from the VA community-based outpatient clinic in Panama 
City Beach, Florida, as directed in the January 2007 Board 
remand.  However, records from that facility dated through 
January 2008 are of record.  Therefore, the RO only needs to 
obtain records from that facility since February 2008.

The Veteran authorized the release of records from Dr. Mapp.  The 
AMC did not obtain any records from that doctor.  Nonetheless, 
Dr. Mapp's records dated through 2007 are of record.  Thus, the 
RO only needs to obtain records from that doctor dated from 2008 
to the present.  

The medical evidence submitted by the Veteran's counsel shows 
that the appellant has been treated at Bay Medical and suggests 
that he is still being treated by Drs. Finney and Ramirez.  The 
RO needs to obtain all relevant records from Bay Medical and 
recent treatment records from Drs. Finney and Ramirez.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any treatment 
records regarding care for lung cancer from 
the VA outpatient clinic in Panama City 
Beach, Florida, dated from February 2008 to 
the present.  Any records obtained should be 
associated with the Veteran's claims folder. 

2.  The RO should obtain all treatment 
records regarding care for lung cancer from 
the Bay Center, and any treatment records 
regarding care for lung cancer from Drs Mapp, 
Finney, and Ramirez dated from January 2008 
to the present.  Any records obtained should 
be associated with the Veteran's claims 
folder. 

3.  Thereafter, the Veteran should be 
afforded a VA pulmonary examination.  The 
claims folder is to be made available to the 
examiner to review.  In accordance with the 
latest AMIE worksheets for rating respiratory 
disabilities, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to 
the lung cancer.  Pulmonary function tests, 
to include including forced expiratory volume 
in one second (FEV-1), forced vital capacity 
(FVC), Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method 
(DLCO (SB)), and maximum oxygen consumption 
(measured in ml/kg/min) testing, should be 
performed.  The examiner should distinguish 
to the extent possible the degree of 
impairment due to the service-connected 
residuals of lung cancer and that due to non-
service-connected chronic obstructive 
pulmonary disease (COPD).  A complete 
rationale for any opinions expressed must be 
provided.

4.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).

5.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his counsel must be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



